Citation Nr: 1418589	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 30, 2006, for the grant of service connection for HB sickle cell disease, to include on the basis of clear and unmistakable error (CUE) in a February 26, 2002 RO rating decision. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1980 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted entitlement to service connection for HB sickle cell disease at a 30 percent evaluation, effective October 30, 2006.

In her May 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a correspondence dated in April 2013, the Veteran's representative indicated that the Veteran wished to withdraw her request for a personal hearing.  As such, his hearing request is withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

In addition, in an August 2013 correspondence, the Veteran's representative indicated that the Veteran requested a withdrawal of her appeals for entitlement to an increased rating for her service-connected HB sickle cell disease and entitlements to a temporary evaluation for convalescence.  Accordingly, these claims have been withdrawn.  38 U.S.C.A. §7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran initially submitted a claim of entitlement to service connection for sickle cell anemia on December 17, 2001.

2.  In an unappealed February 2002 rating decision, the RO denied service connection for sickle cell anemia.

3.  A July 2007 rating decision granted the Veteran's service connection claim for HB sickle cell disease and assigned an effective date of October 30, 2006, the date of receipt of the Veteran's petition to reopen her claim. 

4.  At the time of the February 2002 rating decision, service treatment records diagnosed the Veteran with sickle cell disease and, as such, the February 2002 rating decision involved undebatable error which, had it not been made, would have manifestly changed the outcome of that decision with regard to the claimed HB sickle cell disease disability.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision, denying service connection for sickle cell anemia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. The February 2002 rating decision denying service connection for sickle cell anemia was clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).

3.  Entitlement to an effective date of December 17, 2001 but no earlier, for the grant of service connection for HB sickle cell disease is warranted.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

The Board notes that, although the Veteran's representative has alleged CUE in a 2002 rating decision in support of the claim for an earlier effective date claim, the RO has not had the opportunity to consider that allegation in the first instance.  However, given the favorable disposition, the Board finds no prejudice in proceeding with consideration of that allegation.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Here, the Veteran's initial service connection claim for sickle cell was received by VA on December 17, 2001.  A February 2002 rating decision denied the Veteran's claim.  She was notified of the decision and did not appeal.  Consequently the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §20.1103. 

In October 2006, the Veteran filed a petition to reopen her service connection claim for a sickle cell disability.  In a July 2007 rating decision, the RO granted the Veteran's service connection claim for HB sickle cell disease and assigned an effective date of October 30, 2006, the date of receipt of the Veteran's petition to reopen her claim.

In the February 2002 rating decision, the RO denied the Veteran's claim for service connection for sickle cell anemia on the basis that the Veteran's sickle cell anemia neither occurred in nor was caused by her service.  The rating decision indicated that "no chronic disability subject to service connection was shown in the service medical records or any other evidence reviewed".

The rating decision also specifically noted that "the Veteran was tested several times during her active duty and was never given a diagnosis of sickle cell anemia" and that there was "no diagnosis of this condition in the military".

It is undisputed that the Veteran did not appeal the February 2002 rating decision within one year.  Therefore, the February 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE. 38 C.F.R. § 3.105(a). 

The Veteran has made an allegation of CUE in the February 2002 rating decision which denied service connection for sickle cell anemia.

CUE claims are based on the evidence of record and law in effect at the time of the challenged VA decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement (NOD); otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  In this case, the Veteran did not initiate an appeal within one year of the notification of the February 2002 rating decision.  Therefore, that decision became final and will be accepted as correct in the absence of CUE.

For the purposes of authorizing benefits, the reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied.  The error must be undebatable and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the high threshold of CUE.  38 U.S.C.A. § 5109A; Pierce v. Principi, 240 F. 3d 1348 (Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 3.105(a). 

The Veteran argues that she is entitled to an earlier effective date for service connection for her sickle cell disease.  Specifically, the Veteran argues that there is clear and unmistakable error in the February 2002 rating decision that denied service connection for sickle cell anemia as the RO in its denial failed to note that the Veteran had an in-service diagnosis of sickle cell disease.  In an April 2014 correspondence, the Veteran's representative noted that the Veteran contends that while the February 2002 rating decision found that there was "no diagnosis in service and no current disability", the record at the time of this decision reflects that there was a diagnosis of sickle cell disease.

Significantly, in the July 2007 rating decision which granted service connection for HB sickle cell disease, the RO noted that Veteran supplied copies of pages of her service treatment record that were not previously available for review which included a January 1979 treatment report which noted sickle cell dex positive.  While it was not before the RO at the time of the February 2002 rating decision, a June 2007 VA examiner indicated that the Veteran was officially diagnosed with sickle cell disease while in service which was noted in the July 2007 rating decision.

Notably, while the July 2007 rating decision indicated that these service treatment records, which included a January 1979 treatment report and a February 1979 lab note were not previously available, the Board notes that in fact these specific records were available and associated with the claims file at the time of the February 2002 rating decision.  As noted in the June 2007 rating decision, the January 1979 treatment report reflects a finding of sickle dex positive, and the February 1979 lab note reflects HgB S at 59%, C at 40.9%, and F at 0.1%.

Thus, the medical evidence on file at the time of the February 2002 RO decision did not support the RO's conclusion that the Veteran's service treatment records documented no diagnosis of sickle cell disease in the military.  The totality of the evidence of record at the time of prior February 2002 rating decision-to include her service treatment records-supports the conclusion that the Veteran had a diagnosis of sickle cell disease during her active duty service.  

The 1979 records relied on by the RO in awarding service connection in 2007 were before the RO in February 2002.  Because the report was not noted in the rating decision, it can be held that the RO committed CUE by failing to consider that evidence.  

In light of the foregoing, the Board finds that, while the correct facts were before the RO at the time of the February 2002 adjudication, had the RO fully reviewed the medical evidence on file, to include the reports of in-service examinations, such would have manifestly changed the outcome of the RO's decision as regards to sickle cell disease.

The diagnosis of HB sickle cell had been established at the time of the original claim.  While the February 2002 rating decision indicated that there was no diagnosis of sickle cell, a HB sickle cell diagnosis is reflected in the January 1979 service treatment record which was available at the time of the February 2002 rating decision.  See 38 C.F.R. §3.156(c) (4).  Under these circumstances, the  Board finds that the that the February 2002 rating decision denying service connection for sickle cell anemia was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105.  

Accordingly, the grant of service connection for HB sickle cell disease is effective December 17, 2001, the date VA received the Veteran's original claim.  See Id.  §3.156(c) (3).



ORDER

Entitlement to an effective date of December 17, 2001, for the grant of service connection for HB sickle cell disease is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


